Citation Nr: 0010789	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a back condition 
with numbness of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to June 1980.  
The veteran has also reportedly served in the United States 
Army Reserve from 1992 through the present, but the dates of 
such service have not been verified in connection with this 
appeal.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In his VA Form 9 (Appeal to Board of 
Veterans' Appeals), dated in June 1998, the veteran requested 
a Travel Board Hearing.  That hearing was scheduled with a 
member of the Board and the veteran was provided notice of 
the date, time and place of the hearing.  The veteran did not 
report to the RO for the hearing and has neither provided an 
explanation for his absence nor asked for a rescheduled 
hearing.  Accordingly, the case will be decided as though the 
request for hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (1999).  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a hearing loss for VA purposes.

2.  There is no competent medical evidence of a nexus between 
a low back condition with left leg numbness, or a bilateral 
knee condition, and service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for hearing loss, 
a low back condition with left leg numbness, or a bilateral 
knee condition.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has alleged that all of his claimed service-
connected conditions had their origins in service.  He feels 
that his hearing loss has been gradual but that it was caused 
by noise exposure in service.  Further, he indicated that his 
musculoskeletal injuries to his knees and his back resulted 
from his duties as a paratrooper.  The law provides that a 
veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

Initially, the veteran must satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (Court) has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record does not establish 
that the veteran's claims for service connection are 
plausible.  

I.  Hearing Loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
dB or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

The veteran has asserted that he has developed hearing loss 
which is related to service.  However, service records, even 
those associated with more recent reserve service, show 
essentially normal hearing.  Nonetheless, the lack of any 
evidence of a hearing loss disability in service or at 
separation is not fatal to the veteran's claim.  Laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The central issues are whether the veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and whether 
there is medical evidence linking a current hearing loss 
disability to the veteran's period of active service.  As 
noted by the Court:

Where the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect 
the auditory system and post-service test 
results that meet the criteria of 38 C.F.R. § 
3.385. . . . For example, if the record shows 
(a) acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in test 
thresholds in service, though still not meeting 
the requirements for a "disability" under 38 
C.F.R. § 3.385; and (b) post-service 
audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a 
medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting 
Appellee's Response).  

The veteran has not demonstrated hearing loss as defined at 
38 C.F.R. § 3.385.  
Neither service medical records from 1977 to 1980 or those 
from 1990 to 1997, nor the VA examinations conducted in April 
1997 show auditory thresholds of 40 or greater in any of the 
aforementioned frequencies, or even one threshold reading of 
26 decibels or greater, or speech recognition scores of less 
than 94.  

Thus, absent audiological evidence of hearing loss as set 
forth in 38 C.F.R. § 3.385, no competent medical evidence 
shows that the veteran suffers from a current hearing loss 
disability.  As noted previously, where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement of Section 5107(a); where 
the determinative issue does not require medical expertise, 
lay testimony may suffice by itself.  Godfrey v. Brown, 7 
Vet. App. 398, 405 (1995).  Inasmuch as the veteran has not 
presented competent medical evidence of a current disability 
with respect to hearing loss, the claim for service 
connection for that disorder is not well grounded.  

II.  A Bilateral Knee Condition and Back Condition

The veteran asserts that he sustained back and knee injuries 
in service in 1978 during a practice jump mission.  Service 
medical records show that the veteran sought treatment at a 
troop medical clinic for knee pain in September 1978.  There 
were no significant objective findings, but the veteran was 
given pain medication, and a 30 day profile to allow him to 
run in his tennis shoes was recommended.  The impression was 
probable strain.  The veteran complained on one occasion of 
cervical pain in 1980; at that time a one-month history of a 
compression injury to the neck was noted with stiffness 
apparently related to a football incident.  The impression 
was that there was no significant musculoskeletal impairment.  
However, he did not complain of low back pain at that time or 
any other time during his active duty service from 1977 to 
1980.  A June 1980 separation examination was negative for 
pertinent abnormalities.  On U. S. Army Reserve enlistment 
examination in July 1992, the veteran denied a history of 
recurrent back pain, arthritis, bone, joint, or other 
deformity, or "trick" or locked knee.  However, in an 
October 1997 Army Reserve retention examination, the veteran 
reported that he had back pain and was being treated by VA.  
At that time, the veteran gave a history of having back pain 
related to a 1978 fall and it appears that the veteran 
reported that he had a back injury claim pending with the VA 
at that time.  Parenthetically, the Board notes that the 
current claim was received in February 1997.  

The veteran was afforded VA examinations of the spine, 
joints, and muscles in April 1997.  The same examiner 
conducted all three examinations, and he began his narrative 
with the veteran's reported history of service as a 
paratrooper who suffered a series of hard falls in service.  
Examination of the joints revealed tenderness but no other 
abnormalities of the knees.  The diagnosis was post traumatic 
arthritis of the knees, with a notation that the knees would 
be X-rayed.  Examination of the muscles showed complaints of 
shooting pain in the left calf with walking.  The examiner 
made no diagnosis but noted that there was no muscular 
condition and that any pain was probably related to 
radiculopathy.  Examination of the spine yielded a diagnosis 
of probable degenerative joint disease of the lumbar and 
cervical spine, rule out herniated nucleus pulposus.  X-rays 
were recommended for the spine as well.  X-rays associated 
with the April 1997 examinations were reported as essentially 
negative for both the knees and the spine.  However, June 
1997 magnetic resonance imaging (MRI) testing revealed 
degenerative disc disease with minimal broad-based disc bulge 
at L3-4, L4-5, and L5-S1, as well as multilevel facet 
hypertrophy.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself.  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran has a bilateral knee or low back condition related to 
service.  The Board notes that the diagnosis of post-
traumatic arthritis of the knees was not supported by X-rays.  
The Board notes, however, that although x-rays of the lumbar 
spine were essentially normal, MRI testing did reveal 
degenerative disc disease of the lumbar spine.  However, to 
the extent that the veteran does have current diagnoses of 
disability associated with his knees and back, there has been 
no medical evidence or opinion linking any current back or 
knee disability to service.  

The veteran has argued he has had continuous problems in 
these areas, but as a lay person his statements regarding 
these disabilities may not considered competent evidence.  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It 
is the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Since the 
veteran has no medical expertise, his opinion does not 
provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Inasmuch as the 
veteran has not presented competent medical evidence linking 
a current bilateral knee or low back condition with service, 
these claims are not well-grounded.  

Moreover, these conditions were not shown to be chronic in 
service, and there has been no continuity of symptomatology 
since service.  The Board notes a gap of several years 
between active service and the veteran's complaints regarding 
these conditions, even considering the reserve records which 
show the first report of back pain in 1997.  Even assuming 
that the veteran's history of on-going symptoms is sufficient 
to establish continuity, competent medical evidence would be 
required to relate a current condition to such 
symptomatology.  See Savage at 498.  

In the absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection are not 
well grounded and must be denied on that basis.  

Because the veteran has not met his initial burden of 
submitting evidence of well-grounded claims for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to those claims.  See Epps, 126 F.2d at 
1468.  In this regard, the Board notes that the veteran has 
requested that VA make a specific search for medical records 
from Ft. Bragg that would show that he injured his neck, 
back, knees and ankles in a practice jump mission in 1978.  
However, for purposes of establishing a well-grounded claim, 
his assertions in this regard are presumed truthful.  The 
missing element in this case is medical nexus evidence of a 
relationship between any of the claimed disabilities and the 
veteran's military service.  As such, even if such records 
were obtained, the causal nexus element of the veteran's 
claim would still not be satisfied.  As such, no further 
search for service medical records is warranted at this time.  
Further, the Board is unaware of the existence of any 
additional evidence that might well ground the appellant's 
claims and there is no duty to notify the veteran that such 
evidence would be pertinent to his claims pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a back condition with numbness of the 
left leg is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 9 -


- 8 -


